FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


QIANG HE,                                        No. 12-73065

               Petitioner,                       Agency No. A088-474-845

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Qiang He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo conclusions of law and for substantial

evidence factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

regarding allegations of past harm based on the finding that petitioner omitted from

his original asylum application the most severe aspect of his claimed persecution in

China, and that his explanation for the omission was implausible in light of his

subsequent actions. See Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011).

In the absence of credible testimony, petitioner’s asylum and withholding of

removal claims based on his alleged past persecution fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Additionally, petitioner has otherwise failed to establish a basis for asylum

or withholding of removal. Contrary to petitioner’s contention, the BIA correctly

concluded that petitioner had conceded that his newfound Jehovah’s Witness faith

did not support a well-founded fear of persecution in China. Furthermore, the

record does not compel the conclusion that there is a pattern or practice of

persecution of underground Christians in China. See Wakkary, 558 F.3d at 1060-

62.




                                          2                                    12-73065
      Finally, with respect to CAT relief, petitioner does not challenge the

agency’s conclusion that there is no evidence of past torture. Furthermore,

substantial evidence supports the finding that even if petitioner had credibly

testified, he failed to show that it is more likely than not that he would be tortured

if returned to China. See id. at 1067-68.

      PETITION FOR REVIEW DENIED.




                                            3                                    12-73065